DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 11th 2021 has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the claims have overcome the rejection of 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. However, upon reconsideration, claim 2 has been rejected under 35 U.S.C. 112(a). see rejection below. 

Response to Arguments
In response to applicant’s argument about rejection under 35 U.S.C. 101, remark page 8 “additional elements in claim 1-14 the abstract idea into a practical application, as the additional elements reflect technology improvement in data conversion technique by performing conversion on-the-fly” (emphasis added). 
Examiner respectfully disagrees, the additional elements recited in the independent claims, for example, as recited in claim 1, the additional elements such as receiver circuitry, conversion circuitry, concatenation circuitry, and output circuitry are recited at high level generality, i.e. as generic computer elements performing generic computer functions. Limitations recited in claim 1 do not provide enough detail of how the data are being process, for example, claim 1 merely recites receiver circuitry to receive data, conversion circuitry to perform conversion, and concatenation circuitry to concatenate digit and output the digit, wherein converting and concatenating are steps can be considered mental processes, and receiving and outputting are insignificant extra solution. Such elements fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using 

In response to applicant’s argument, remark page 10 “Tang does not describe that the digit buffer 430 receives                     
                        
                            
                                R
                            
                            
                                j
                            
                        
                    
                 and                     
                        
                            
                                R
                            
                            
                                j
                            
                            
                                -
                            
                        
                    
                . On the other hand, Tang’s                     
                        
                            
                                R
                            
                            
                                j
                            
                        
                    
                 and                     
                        
                            
                                R
                            
                            
                                j
                            
                            
                                -
                            
                        
                    
                 are not intermediated data from a previous iteration” and remark, page 11 “Tang does not describe how the updated data is provided as previous intermediate data of a next iteration … and figure 4 does not show any “feedback loop”. In other words, the output from register 450 and 460 does not cause the updated values                     
                        
                            
                                R
                            
                            
                                j
                            
                        
                    
                 and                     
                        
                            
                                R
                            
                            
                                j
                            
                            
                                -
                            
                        
                    
                 to be provided to a next iteration.
Examiner respectfully disagrees, applicant asserts that Tang does not describe the digit buffer 430 receives             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
         are not intermediate data from a previous iteration. Even though figure 4 does not show the intermediate data are received from digit buffer, however, specification [0041] indicates that during each iteration, the intermediate data             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
        determined based upon             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                    
                        -
                    
                
            
        , which means the current intermediate data (j) are updated using the previous intermediate data (j-1), and as describe in [0041] the load and shift control on the fly conversion 440 receives the digits from the digit buffer 430, and also receives the previous intermediate data             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                    
                        -
                    
                
            
         in order to determine the current intermediate data             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
        . Thus, in order for the load and shift control on the fly conversion 440 to function properly, the previous intermediate data also have to receive via digit buffer 430.
Applicant also asserts that figure 4 does not show any “feedback loop”. In other words, the output from register 450 and 460 does not cause the updated value             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
         to be provided to a next iteration. Examiner respectfully disagrees, even though figure 4 does not show the feedback loop, however the specification [0041] describe that the current intermediate result             
                
                    
                        R
                    
                    
                        j
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                    
                    
                        -
                    
                
            
         are determined based on previous intermediate result             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                
            
         and             
                
                    
                        R
                    
                    
                        j
                        -
                        1
                    
                    
                        -
                    
                
            
        . Thus in order to update the intermediate result, the previous intermediate result has to feed back. In 

In response to applicant’s argument, remark page 11 “left column of page 2 [or page 896], which describes the case if pk = -1. However, this section refers to the values of a digit and says nothing about what the overall output value. Thus the recited section of Ercegovac fails to teach that the conversion of the digit will result in an output value that is negated as compared to the input value”.
Examiner respectfully disagrees, page 2 left column describes mathematical formula to handle each case of digit, for example the digit can be {-1, 0, 1}, the 2 tables provide example of the overall result of q for both positive case and negative case.

Applicant additionally argues on remark page 12 “the first case is the conversion P =                     
                        0.1101
                        
                            
                                1
                            
                            -
                        
                        00
                        
                            
                                1
                            
                            -
                        
                        1010
                        .
                    
                 The second case is the conversion of the negative number P =                     
                        0
                        .
                        
                            
                                1
                            
                            -
                        
                        0
                        
                            
                                1
                            
                            -
                        
                        100
                        
                            
                                1
                            
                            -
                        
                        1
                    
                . In both cases, the numbers P are converted from redundant representation to non-redundant representation, without negation of the overall number. In the first case, both the input number (P) and the output q are positive. In the second case, both the input number P =                     
                        0
                        .
                        
                            
                                1
                            
                            -
                        
                        0
                        
                            
                                1
                            
                            -
                        
                        100
                        
                            
                                1
                            
                            -
                        
                        1
                    
                 and the output number q = 1.0110111 are negative. Indeed, the office action states that q is negative, and the text above the second table says that the corresponding input number P is negative. Thus, no negation has occurred of the overall number in both of cases”.
Examiner respectfully disagrees, for the second case where P =            
                0
                .
                
                    
                        1
                    
                    -
                
                0
                
                    
                        1
                    
                    -
                
                100
                
                    
                        1
                    
                    -
                
                1
            
        , the text above the second table “for a negative case such as P …” does not describe the input number P is negative, instead it describes the case where the output is negative as represented in the result q.  Thus, input number P with the same format as in the first case, is also positive 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the conversion circuitry is adapted to perform a positive output conversion from the signed digit to the unsigned digit, such that the output value comprising the unsigned digit is negated as compared to the input value”. Examiner is not able to find the support for the conversion circuit to perform positive output conversion, where the output value is negated as compared to the input value. Thus, the specification does not provide sufficient detail that one skilled in the art can reasonably conclude that applicant had possession of the claimed invention.
Claims 4-8 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 6, 10-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, it recites a data processing apparatus to perform a negative output conversion, and concatenation values of data to update the data.
Under Prong One of Step 2A of the 2019 PEG, the claim recites limitation to perform negative output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negative, and concatenate bits of the unsigned digit and bits of the previous intermediate data, such limitations explicitly cover mathematical relationship / mental processes. Therefore, the claim includes limitations that fall within the “Mathematical Concepts / Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a receiver circuitry to receive data, conversion circuitry, concatenation circuitry, and output circuitry to update intermediate data and to output data. However, these elements are recited at a high level of generality, i.e. as generic computer elements performing generic computer functions as receiving and outputting and amount to mere data gathering and outputting, which is a form of insignificant extra solution activity. Such elements fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using generic computer elements. Thus the claim is directed to an abstract idea.  
Under Step 2B, as discussed with respect to step 2A Prong Two, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic 

Regarding claim 2-3, 6, 10-12, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claim 2-3, 6, 10-12, recite further limitations that are abstract mathematical relationship without recite additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
Claim 11, recites a digit recurrence circuitry to perform a digit recurrence operation, such limitation falls within the mathematical concepts grouping of abstract idea, and the claim does not recite any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not parent-eligible under 35 U.S.C. 101.
Regarding claim 13 and 14, the same analysis that is used to reject claim 1 can apply equally to claim 13 and 14. See claim 1 analysis.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20030009501) in view of Ercegovac (NPL - on the fly conversion of redundant into conventional representation).
Regarding claim 1, Tang teaches a data processing apparatus (Tang, figure 4) to convert a plurality of signed digits representing an input value to an output value, the data processing apparatus comprising: 
receiver circuitry to receive, at each of a plurality of iterations, a signed digit from the plurality of signed digits (Tang, the digit buffer 430 receives input from the digit recurrence circuit, see [0025,0030,0037] for explanation of digit recurrence algorithm), and previous intermediate data from previous iteration (Tang, [0041] intermediate result                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    R
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    , during each iteration, the intermediate result are updated based upon                         
                            
                                
                                    R
                                
                                
                                    j
                                    -
                                    1
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    R
                                
                                
                                    j
                                    -
                                    1
                                
                                
                                    -
                                
                            
                        
                    . Note figure 4 does not show the previous intermediate data loop back, however as describe in [0040-0041] in order for the load and shift control on the fly conversion 440 to function properly, the previous intermediate data also have to receive via digit buffer 430); 
Tang, [0041] during each iteration, the intermediate result are updated. Figure 6 step 640 determine if the main iteration is completed, if not step 630 generate the next digit and update the two forms of intermediate result), wherein after the plurality of iterations, the output circuitry is adapted to output at least part of the updated intermediate data as the output value (Tang, [0043], during the final rounding, the rounding result 480 include                        
                            
                                
                                    R
                                
                                
                                    L
                                    -
                                    2
                                
                                
                                    -
                                
                            
                             
                            o
                            r
                             
                            
                                
                                    R
                                
                                
                                    L
                                    -
                                    2
                                
                            
                        
                    . Figure 6, [0053] when the main iteration is done, no need to update the intermediate result as only one of the currently available forms of the intermediate result will become part of the final answer).
Tang also teaches a conversion circuitry (Tang, figure 4, on the fly conversion 440) that orchestrates swapping of the contents and/or concatenation to the contents of the intermediate result to update the intermediate result. However, Tang does not explicitly teaches the conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negative; concatenation circuitry to concatenate bits of the unsigned digit and bits of the previous intermediate data to produce updated intermediate data.
Ercegovac teaches conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit (Ercegovac, section II radix 2 conversion algorithm and implementation, for a negative case as shown in left column of page 2, even though Ercegovac teaches conversion from redundant, or signed digit to conventional 2’s complement form. However, in floating point format, which includes a signed digit, fraction or mantissa, and exponent, the fraction is unsigned digit as discussed in Tang [0005]), such that the output value comprising the unsigned digit is negated as compared to the input value (Ercegovac, page 2 left column, for a negative case the converted fraction is q = 1.01101111. the “1” before the decimal is a signed bit in floating point format and is negative. the input number P is positive, and the output q is negative [i.e. negated as compared to the input value]);
concatenation circuitry to concatenate bits of the unsigned digit and bits of the previous intermediate data to produce updated intermediate data (Ercegovac, page 2, left column, provides 2 tables for negative and positive cases, where the unsigned digit are concatenated with the intermediate value, A[k] and B[k] to produce the updated intermediate value, A[k+1] and B[k+1])
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to fill in the “gap” in Tang’s disclosure and modify Tang’s system of figure 4 to have the feature in Ercegovac because as described in Tang [0008], the system of Tang is an improvement of the method to perform on the fly conversion as disclosed in Ercegovac. This modification would have been obvious because the substitution of the known element (the on the fly conversion and concatenation) as disclosed in Ercegovac would have yielded predictable results to one of ordinary skill on the art.

Regarding claim 3, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the signed digits are in redundant representation; and the output value is in non-redundant representation (Ercegovac, page 1, introduction, the implementation to convert a redundant (signed digit) into a conventional range-complement representation).  

	Regarding claim 10, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the conversion circuitry performs the conversion without addition circuitry (Tang, [0048] the advantage of perform on the fly conversion is to eliminate the need of carry propagation addition). 

Regarding claim 11, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including digit recurrence circuitry to perform a digit recurrence operation to produce the plurality of signed digits, wherein in each of the plurality of iterations, one of the plurality of signed digits is provided to the receiver circuitry (Tang, [0030] the digit recurrence utilizes a redundant digit set, such a digit set composed of symmetric signed-digit.  [0038] the digit generation implements a digit recurrence algorithm to generate one digit per iteration)

Regarding claim 12, the combined system of Tang in view of Ercegovac discloses the invention as in the parent claim above, including the output value is an integer (Ercegovac, section I, introduction, the output is conventional representation).

Regarding claim 13, it recites a method corresponding to the apparatus of claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.

Regarding claim 14, it recites a product that corresponding to the apparatus of claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ercegovac as applied to claim 1 above, and further in view of Bruguera (US 20170344342).

Regarding claim 9, the combined system of Tang in view of Ercegovac further in view of Bruguera disclosed the invention as in the parent claim above, including the conversion circuitry comprises one or more multiplexers to output the unsigned data in dependence on a value of the signed digit (Bruguera, [0047], the two output corresponding with the conversion of the input value into non redundant representation are provided into a multiplexer 130, which switched based on a sign of the residual value).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Tang in view of Ercegovac’s receiver circuitry to receive an indication, and based on the indication to output a certain output value as disclosed in Bruegura. This modification would have been obvious because all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded predictable results to one of the ordinary skills in the art at the time of the invention.
Examiner’s note
There are no prior art rejection for claims 2 because examiner is not able to find support for claim 2 in the specification, nor an interpretation for claim 2. Thus there are also no prior art rejection for claims 4-8, which are dependent claims of claim 2. However claim 2 has an outstanding rejection under 35 U.S.C. 112(a). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        571-272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183